Citation Nr: 1219506	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  00-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for a deviated nasal septum and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1980, December 1981 to August 1999, March 2006 to June 2006, January 2007 to April 2007 and November 2007 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for a deviated nasal septum and sinusitis, rated 0 percent, effective September 1, 1999.  In July 2000, a hearing was held before a hearing officer; a transcript of the hearing is associated with the Veteran's claims file.  In March 2003, the Board undertook additional development of the evidence under then- existing authority.  In September 2003, October 2004, July 2008, and January 2011 the case was remanded for additional development.  


FINDING OF FACT

At no time during the appeal period are the Veteran's deviated septum and sinusitis shown to have been manifested by 50 percent obstruction of nasal passages on both sides or complete obstruction on one side (due to deviated nasal septum), by incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or by 3 to 6 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting (or manifestations approximating such a level of severity).


CONCLUSION OF LAW

A compensable rating for deviated nasal septum and sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes (Codes) 6502, 6512 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  .

As the rating decision on appeal granted service connection for deviated nasal septum and sinusitis, and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2000 statement of the case (SOC), and June 2001, June 2004, August 2007, July 2010, and August 2011 supplemental SOCs (SSOCs) properly provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  His Virtual VA file was reviewed.  The RO arranged for VA examinations in October 1999, October 2000 (claims file and record reviewed) and May 2003.  While the Veteran's claims file was not reviewed in conjunction with each examination, the Board finds nonetheless that the examinations cumulatively are adequate for rating purposes as they reflect familiarity with pertinent medical history, and the findings include the information necessary for consideration of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Significantly, in November 2005 and March 2007, the Veteran was scheduled for more contemporaneous VA examinations to determine the current severity of his deviated septum and sinusitis.  He cancelled the examinations, reporting that he had returned to active duty.  Furthermore, he has not responded to or contacted VA in a number of years.  VA treatment records do not show treatment for sinusitis, and there has been no recent allegation of worsening so as to suggest that another contemporaneous examination is necessary.  In October 2007, July 2008, April 2009, and March 2011 the RO sought additional records; and in the July 2008 remand, the Board requested verification of any additional active duty service and development for complete records of any examination and/or treatment the Veteran may have received since re-enlistment.  In March 2011 VA Records Management Center (VARMC) certified that no records were available.  The Board also notes that on numerous occasions the RO asked the Veteran to identify all sources of postservice treatment he has received for deviated nasal septum and sinusitis.  He did not respond (other than to indicate in August 2007 that he had no additional evidence or information to submit).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where the rating schedule does not provide a 0 percent evaluation for a diagnostic code (e.g., Code 6502), a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
As this appeal is from the initial rating assigned with the grant of service connection, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that a staged rating is not warranted for the claimed disability because the Veteran's symptoms have not varied significantly during the appeal period.

The service connected disability at issue encompasses both nasal septum deviation and sinusitis, and may be rated as either.  Nasal septum deviation is rated under 38 C.F.R. § 4.97, Code 6502, which provides for a 10 percent rating when there is 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Chronic sinusitis (rated in this case under Code 6510, for pansinusitis) is rated under the General Rating Formula for Sinusitis (General Formula), which provides for a 0 percent rating where the disability is detected by X-ray only.  A 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis.  A 50 percent (maximum) rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following the General Formula defines an "incapacitating episode" as one that requires bedrest and treatment by a physician.  38 C.F.R. § 4.97.

An October 1999 VA examination report notes the Veteran had been treated intermittently since 1982 for bouts of acute sinusitis on average of one or two times a year.  He had septoplasty in January 1999 and was breathing better.  The examiner noted that the Veteran was still breathing better at the time of the examination.  It was also noted that postoperatively, the Veteran's nose deviates to the left.  The impression was history of recurrent acute sinusitis, last episode in October 1998, and postoperative septoplasty with postoperative nasal deviation to the left.  Sinus X-rays were interpreted as normal.
At the July 2000 hearing Veteran testified that he had problems breathing with weather changes; the right side [of his nose] would close off almost completely.  He stated that almost every morning the right side was pretty well closed and he could not breathe through it.  He had headaches with the sinusitis, and his nose bled when he blew it in the morning.  He indicated that he was breathing okay at the time of the hearing.  He stated that he had sinusitis attacks on a monthly basis.  

On October 2000 VA examination the examiner noted that the claims file and medical records were reviewed.  It was noted that post septoplasty the Veteran's nostril was more open than before and he still had blood each morning when he blew his nose (right side worse than left).  He related that he had episodes of stuffy nose with some discomfort in the area of the sinuses.  He had not received antibiotic treatment for his sinuses; but took Sudafed for stuffy nose (and sometimes saline nasal spray).  It was noted that it was common to have a partial obstruction in each side and that such was not particularly seasonal.  Examination revealed no tenderness over the sinuses.  The turbinates were erythematous and swollen on each side with blood flecks on the left side.  There was partial obstruction on each side.  The Veteran stated that the obstruction was worse in cold weather.  The impressions were history of sinusitis, not found on examination and chronic rhinitis.

On May 2003 VA examination, the Veteran reported that he was having increasing symptoms of sinusitis occurring apparently four times per year with symptoms of nasal congestion, rhinorrhea, intermittent bilateral epistaxis, nasal congestion, upper tooth pain and interior facial pressure.  At least two of the episodes had been diagnosed clinically without x-rays during the past year with apparently two other films demonstrating some signs of sinusitis.  It was noted that he underwent septoplasty and endoscopic sinus surgery and possibly re-organization of his external nose in 1999.  The Veteran described having increasing nasal congestion and symptoms of thermal related vasomotor rhinitis and nasal congestion especially if he is exposed to cooler air.  

On examination it was noted that the Veteran sounded obstructed and plugged.  He had taken Allegra-D and used Vancenase prior to the examination.  External nasal examination showed the bony pyramid to be deviated to the right with fracture of the left bony laminar area.  The cartilaginous dorsum was deviated to the left.  The nasal septum was found to be midline but both lateral nasal walls were swollen, blue and edematous consistent with allergic change at that point in time.  His airways were excellent.  There was no pus and no evidence of any raw areas or sites of bleeding.  He was fiber endoscoped through his right nostril and was found to have normal nasopharynx, pharynx and hyper pharyngeal findings.  The larynx looked entirely normal as did the piriformis sinus areas.  The impressions were history of frequent sinusitis with normal paranasal sinus x-rays with the Veteran describing what appeared to be most likely frequent viral upper respiratory tract infections; history of anterior facial pressure, tooth pain and headache probably not of nasal sinus origin; external nasal deformity predominantly involving the bony foraminal areas with fracture of the left bony laminar areas; status post septoplasty and endoscopic nasal surgery with straight nasal septum and excellent airways after nasal tissue shrinking; and vasomotor and allergic rhinitis which accounts predominantly for his airway obstruction.  X-rays of the sinuses were normal.

As is noted above, the Veteran cancelled VA examinations scheduled in November 2005 and in March 2007, and has not responded to more recent communications from the RO.

Addressing the alternate criteria for rating the disability at issue, the Board notes initially that while nasal obstruction has been noted, it has not been attributed to traumatic nasal septum deviation (as is required for the 10 percent rating under Code 6502).  On October 2000 VA examination the Veteran's turbinates were erythematous and swollen and there was partial obstruction on each side; however, the obstruction was due to symptoms of chronic rhinitis, then diagnosed, and not to nasal septum deviation.  This becomes clear from the findings on the most recent (May 2003) examination, when the Veteran complained of increasing nasal congestion, but examination found airways to be excellent, and the examiner noted that it was vasomotor and allergic rhinitis that predominantly accounted for the Veteran's reports of airway obstruction.  As it is not shown that at any time during the period for consideration there was 50 percent obstruction of nasal passages on both sides or 100 percent obstruction on one side due to nasal septum deviation, a 10 percent rating under Code 6502 criteria is not warranted.  See 38 C.F.R. § 4.31.  
To warrant a 10 percent rating under the General Formula, sinusitis must be shown to have been manifested by one or two incapacitating episodes requiring prolonged (four to six week) antibiotic treatment, or 3 to 6 non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting.  There is no evidence in the record of incapacitating episodes of sinusitis requiring antibiotic treatment.  Likewise, there no evidence of non-incapacitating episodes of sinusitis (i.e., characterized by headaches, pain, and a purulent discharge or crusting).  Significantly, since these criteria are stated in the conjunctive, all three conditions (headaches, pain, and purulent discharge or crusting) must be met to warrant a 10 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The Board finds noteworthy that both on October 2000 VA examination and on May 2003 VA examination sinusitis was diagnosed by history only (i.e., not found on examination); that it was noted that X-rays showed normal paranasal sinus; and that the examiner in May 2003 indicated that what the Veteran had described (increased nasal congestion) appeared to be frequent viral upper respiratory tract infections.  

In summary, at no time during the period for consideration are the Veteran's deviated nasal septum and sinusitis shown to have been manifested by symptoms that meet or approximate any applicable criteria for a compensable (10 percent) rating for such disability.   The Board notes that the dispositive evidence in this matter is now quite dated; however, development for a more contemporaneous picture of the disability requires the Veteran's cooperation, and he has been nonresponsive to VA requests.  

The Board has considered whether referral of the claim for extraschedular consideration is indicated.  The United States Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine when referral for extraschedular consideration is warranted.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, all symptoms and functional impairment associated with the disability entity at issue (deviated nasal septum and sinusitis) shown by the record are encompassed by the schedular criteria, and those criteria therefore are not inadequate.  Accordingly, referral for extraschedular consideration is not indicated.

Finally, the Veteran is a retired (since 2008) machinist, and has not alleged that he is unemployable due to his deviated septum and sinusitis disability.  The matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for deviated septum and sinusitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


